Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made as of
this 1st day of August, 2011, by and between BE Aerospace, Inc., a Delaware
corporation (the “Company”) and Ryan M. Patch (the “Executive”).
 
RECITALS
 
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of October 17, 2008 (the “Employment Agreement”); and
 
WHEREAS, the Company wishes to make secure for itself the experience, abilities
and services of the Executive and to prevent the loss of such experience,
services and abilities; and
 
WHEREAS, the Executive and the Company wish to amend and restate the Employment
Agreement in its entirety in the manner set forth herein; and
 
WHEREAS, concurrently with the execution of this Agreement, the Executive and
the Company are entering into the 2011 Proprietary Rights Agreement which is
attached hereto as Exhibit A (the “2011 Proprietary Rights Agreement”);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:
 
1.           Reference to Employment Agreement.  The Employment Agreement is
hereby restated, superseded and replaced in its entirety by this Agreement.
 
2.           Term.  Subject to the provisions of Section 5 of this Agreement,
the Executive shall provide to the Company services hereunder during the term of
his employment under this Agreement, which shall be the period ending two (2)
years from any date as of which the term is being determined (the “Employment
Term”).  The date on which the Employment Term ends, including any extensions
thereof, is sometimes hereinafter referred to as the “Expiration Date.”
 
3.           Position and Duties.  The Executive shall serve the Company in the
capacity of Vice President-Law, General Counsel and Corporate Secretary, shall
be accountable to, and shall have such other powers, duties and
responsibilities, consistent with this capacity, as may from time to time be
prescribed by the Senior Vice President and Chief Financial Officer of the
Company, or his designee.  The Executive shall perform and discharge,
faithfully, diligently and to the best of his ability, such powers, duties and
responsibilities.  The Executive shall devote all of his working time and
efforts to the business and affairs of the Company.  The Executive’s principal
place of employment shall be located in Wellington, Florida.
 
4.           Compensation.
 
(a)           Salary.  During the Employment Term, the Executive shall receive a
salary (the “Salary”) payable at the rate of $438,000 per annum.  The Salary
shall be subject to adjustment from time to time by the Compensation Committee
of the Board of Directors (the “Compensation Committee”) in its sole discretion;
provided, however, that it shall at no time be adjusted below the Salary then in
effect.  The Salary shall be payable biweekly or in accordance with the
Company’s current payroll practices, less all required deductions.  The Salary
shall be pro-rated for any period of service less than a full year.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Incentive Bonus.  During the Employment Term, the Executive is
eligible to receive an incentive bonus of up to 90% of the Salary for each
fiscal year or portion thereof during which the Executive has been employed
hereunder, in accordance with the executive bonus plan then in effect, as
determined by the Compensation Committee in its sole discretion at the end of
the applicable fiscal year.  The incentive bonus shall be paid in accordance
with Company policy, but in any event, no later than March 15th of the year
following the year in which it shall accrue.
 
(c)           Expenses.  During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him on behalf of the Company in accordance with the Company’s
policies in effect from time to time.
 
(d)           Benefits.
 
(i)           During the Employment Term, the Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, deferred compensation, and other employee
benefit plans, programs and arrangements made generally available by the Company
to its executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements as in
effect from time to time.  In accordance with the Company policies as in effect
from time to time, the Executive shall also be entitled to paid vacation in
accordance with Company policy as in effect from time to time in each fiscal
year during the Employment Term as well as all paid holidays given by the
Company to its employees.
 
(ii)           In addition, upon the Executive’s Separation from Service due to
his death, Incapacity (as defined in Section 5(c), below), or without Cause (as
defined in Section 5(d)(ii), below), the Executive and his eligible dependents
shall be entitled, on similar terms and conditions as active executives, to
participate in all medical, dental and health benefit plans available to the
Company’s executive officers from time to time during the period from the
Termination Date (as defined in Section 5(a), below) until the second (2nd)
anniversary of the Termination Date.  To the extent that reimbursable medical
and dental care expenses constitute deferred compensation for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (the “Code”), the Company shall
reimburse the medical and dental care expenses as soon as practicable consistent
with the Company’s practice, but in no event later than the last day of the
calendar year next following the calendar year in which such expenses are
incurred.
 
(e)           Automobile.  Without limiting the generality of the foregoing,
during the Employment Period, the Executive shall be furnished with an
automobile allowance (the “Automobile Allowance”) of $1,100 per month less
applicable taxes payable in accordance with Company policy in effect from time
to time; but in no event later than March 15th of the year following the year in
which it will accrue.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Equity Compensation.  So long as employed, the Executive shall be
entitled to participate in any applicable equity compensation program in effect
from time to time.  Notwithstanding any provision in the applicable award
documents, the Executive’s equity awards will immediately become fully vested
and unrestricted and, to the extent applicable, be settled within thirty
(30) days following (i) the Termination Date in the event of the termination of
the Executive’s employment by the Company without Cause or due to the
Executive’s death or Incapacity, or (ii) upon a Change of Control (as defined in
Section 5(f), below).
 
5.           Termination and Compensation Thereon.
 
(a)           Termination.  Subject to the terms and conditions of this
Agreement, the Executive’s employment pursuant to this Agreement may be
terminated either by the Executive or the Company at any time and for any
reason.  The term “Termination Date” shall mean the earlier of (i) the
Expiration Date (provided that the Executive’s employment is terminated on such
date); or (ii) if the Executive’s employment is terminated (A) by his death, the
date of his death or (B) for any other reason, the date on which the Executive
incurs a Separation from Service.
 
(b)           Death.   The Executive’s employment shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Executive shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to:
 
(i)           any accrued and unpaid Salary through the Termination Date;
 
(ii)           any bonuses declared to be payable to the Executive for any
fiscal periods of the Company prior to the Termination Date;
 
(iii)           the Salary and Automobile Allowance (at the rates in effect as
of the Termination Date) payable during the period from the Termination Date
through the Expiration Date.
 
(c)           Incapacity.  If, in the reasonable judgment of the Compensation
Committee as a result of the Executive’s incapacity due to physical or mental
illness, the Executive shall have been absent from his full-time duties as
described hereunder for the entire period of six (6) consecutive months
(“Incapacity”), the Executive’s employment shall terminate at the end of the six
(6)-month period.  In such event, upon the Termination Date, the Company shall
pay to the Executive a lump sum payment equal to:
 
 
(i)
any accrued and unpaid Salary through the Termination Date;

 
(ii)            any bonuses declared to be payable to the Executive for any
fiscal periods of the Company prior to the Termination Date; and
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)            the Salary and Automobile Allowance (at the rates in effect as
of the Termination Date) payable during the period from the Termination Date
through the Expiration Date.
 
The lump sum payment under clauses (i) and (ii) shall be made within thirty (30)
days following the Termination Date.  The payment pursuant to clause (iii) shall
be made on the date that is six months and one day following the Termination
Date provided that prior to the payment date the Executive signs a waiver and
release agreement in the form generally utilized by the Company and such waiver
and release becomes effective and irrevocable in its entirety prior to such
payment date.  If the waiver and release does not become effective prior to such
date, the Executive shall forfeit rights to payments under Section
5(c)(iii).  Any dispute between the Compensation Committee and the Executive
with respect to the Executive’s Incapacity shall be settled by reference to a
competent medical authority mutually agreed to by the Compensation Committee and
the Executive, whose decision shall be limited to a determination of whether the
Compensation Committee had exercised reasonable judgment in making a
determination of the Executive’s Incapacity and shall be binding on all parties,
without any right to appeal.


(d)           Termination for Cause; Voluntary Resignation.
 
(i)           If the Company terminates the Executive’s employment for Cause (as
defined in Section 5(d)(ii), below) or the Executive resigns his employment for
any reason other than pursuant to Section 5(f), the Company shall have no
further obligations to the Executive hereunder after the Termination Date,
except for unpaid Salary and benefits through the Termination Date.
 
(ii)           For purposes of this Agreement, “Cause” shall mean (A) after
receipt of written notice of such Cause and reasonable opportunity to cure, the
Executive’s material failure, refusal or neglect to perform and discharge his
powers, duties and responsibilities under this Agreement (including duties
prescribed by the Compensation Committee pursuant to Section 3 above), other
material breach of the terms of this Agreement, or breach of any fiduciary
duties the Executive may have because of any position the Executive holds with
the Company or any subsidiary or affiliate thereof; or (B) the Executive’s
conviction of a felony by a court of competent jurisdiction in a judgment which
has become final and non-appealable.
 
(e)           Termination without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  If the Executive’s
employment is terminated by the Company without Cause, then, on the Termination
Date, the Company shall pay to the Executive a lump sum payment equal to:
 
 
(i) 
any accrued and unpaid Salary through the Termination Date;

 
(ii)            any bonuses declared to be payable to the Executive for any
fiscal periods of the Company prior to the Termination Date;
 
(iii)            the Salary and Automobile Allowance payable (at the rates in
effect as of the Termination Date) during the period from the Termination Date
through the Expiration Date;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)            one (1) times the Salary in effect as of the Termination Date,
which sum amount shall not be pro-rated and shall be paid in addition to the
Salary due and payable under (i) and (iii) above; and
 
(v)           a lump sum equal to his target incentive bonus for the year in
which the Termination Date occurs.
 
The lump sum payment under clauses (i) and (ii) shall be made within thirty (30)
days following the Termination Date.  The payment pursuant to clauses (iii),
(iv) and (v) shall be made on the date that is six (6) months and one (1) day
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form generally utilized by
the Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such payment date.  If the waiver and release does not become
effective prior to such date, the Executive shall forfeit rights to payments
under Section 5(e)(iii), (iv) and (v).


(f)           Change of Control.
 
(i)            If a “Change of Control” (as defined in Section 5(f)(iii), below)
occurs during the Employment Term and following, or in connection with, such
Change of Control, the Executive’s employment is terminated by the Company
without Cause, or the Executive resigns his employment due to (A) the
elimination or reduction from the rates in effect immediately prior to the
Change of Control in any compensation or material benefit payable or otherwise
extended to the Executive under this Agreement (including as set forth in
Section 4, above) or a failure by the Company to pay material compensation due
and payable to the Executive in connection with his employment; (B) a material
adverse change in the powers, duties, responsibilities, positions or titles of
the Executive from those set forth in this Agreement without his agreement;
(C) the Company requiring the Executive to be based at any office or location
more than thirty (30) miles from Wellington, Florida; or (D) a material breach
by the Company of any term or provision of this Agreement, the Company or its
successor in interest shall give prompt notice to the Executive of any such
termination, elimination, reduction or change and pay to the Executive a lump
sum payment equal to:
 
 
1.
any accrued and unpaid Salary through the Termination Date;

 
 
2.
any bonuses declared to be payable to the Executive for any fiscal periods of
the Company prior to the Termination Date;

 
 
3.
a lump sum amount equal to one (1) times the Salary in effect as of the
Termination Date, which lump sum amount shall not be pro-rated and shall be paid
in addition to the Salary due and payable under 1. above and 4. below;

 
 
4.
the Salary and Automobile Allowance (in effect as of the date of the Change of
Control) payable during the period from the Termination Date through the
Expiration Date; and

 
 
5.
a lump sum equal to his target incentive bonus for the year in which the
Termination Date occurs.

 
 
5

--------------------------------------------------------------------------------

 
 
The lump sum payment under clauses (1) and (2) shall be made within thirty (30)
days following the Termination Date.  The payment pursuant to clauses (3), (4)
and (5) shall be made on the date that is six (6) months and one (1) day
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form generally utilized by
the Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such payment date.  If the waiver and release does not become
effective prior to such date, the Executive shall forfeit rights to payments
under Section 5(f)((3), (4) and (5).


(ii)           In addition, the Company shall provide the Executive and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company’s executive officers on similar terms and
conditions as active executives, from the Termination Date until the Expiration
Date; provided, however, that the continuation of such benefits shall be subject
to the respective terms of the applicable plan, as in effect from time to time,
and the timely payment by the Executive of his applicable share of the
applicable premiums in effect from time to time.  To the extent that
reimbursable medical and dental care expenses constitute deferred compensation
for purposes of Section 409A (as defined in Section 13(a), below), the Company
shall reimburse the medical and dental care expenses as soon as practicable
consistent with the Company’s practice, but in no event later than the last day
of the calendar year next following the calendar year in which such expenses are
incurred.
 
(iii)           For purposes of the Agreement, a “Change of Control” shall mean
a “change in control event” within the meaning of the default rules under
Section 409A.  The obligations of the Company pursuant to this Section 5(f)
shall survive any termination of this Agreement or the Executive’s employment or
any resignation of such employment by the Executive pursuant to this Section
5(f).
 
6.           Amendments.  No amendment to this Agreement or any schedule hereto
shall be effective unless it shall be in writing and signed by each party
hereto.
 
7.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or sent by
telecopy or three days after being mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 
  If to the Company, to it at:
 

 
BE Aerospace, Inc.
 
1400 Corporate Center Way
 
Wellington, FL 33414
 
Attention:  Senior Vice President and Chief Financial Officer

 
  If to the Executive, to him at:
 

 
Ryan M. Patch
 
2066 North Ocean Blvd. #9NE
 
Boca Raton, FL 33431

 
 
6

--------------------------------------------------------------------------------

 
 
8.             Entire Agreement.  This Agreement and the 2011 Proprietary Rights
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.
 
9.             Headings.  The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
10.           Counterparts.  This Agreement may be executed in any number of
counterparts which together shall constitute one instrument.
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws (other than the conflict of laws rules) of the State
of Florida.
 
12.           Withholding.  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.
 
13.           Section 409A.
 
(a)           If any amounts that become due under Sections 4(f) or 5 of this
Agreement constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder
(“Section 409A”), payment of such amounts shall not commence until the
Executive incurs a “Separation from Service” (as defined below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.
 
(b)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “Specified Employee” (as defined in Section 13(c), below)
he shall not be entitled to any payments upon a Separation from Service until
the earlier of (i) the date which is the first business day following the date
that is six months after the Executive’s Separation from Service (as defined in
Section 13(c), below) for any reason other than death or (ii) the Executive’s
date of death.  The provisions of this Section 13(b) shall only apply if
required to comply with Section 409A.
 
(c)           For purposes of this Agreement, “Separation from Service” shall
have the meaning set forth in Section 409A(a)(2)(A)(i) of the Code and
determined in accordance with the default rules under Section 409A.  “Specified
Employee” shall have the meaning set forth in Section 409A(a)(2)(B)(i) of the
Code, as determined in accordance with the uniform methodology and procedures
adopted by the Company and then in effect.
 
(d)           It is intended that the terms and conditions of this Agreement
comply with Section 409A.  If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Section 409A, or could cause
any amounts or benefits hereunder to be subject to taxes, interest and penalties
under Section 409A, the Company may, in its sole discretion and without the
Executive’s consent, modify the Agreement to: (i) comply with, or avoid being
subject to, Section 409A, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (iii) maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 13(d) does not create
an obligation on the part of the Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under this Agreement will not be
subject to interest and penalties under Section 409A.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
14.           Certain Additional Payments.
 
(a)           In the event that any amount or benefit paid, distributed or
otherwise provided to the Executive by the Company pursuant to this Agreement
determined without regard to any additional payment required under this
Section 14 (the “Covered Payments”), would be subject to the additional taxes,
interest and penalties imposed by Section 409A (such additional taxes, interest
and penalties, are hereinafter collectively referred to as the “Excise Tax”),
then the Executive shall be entitled to receive from the Company an additional
payment (the “Gross-Up Payment,”) in an amount that shall fund the payment by
the Executive of any Excise Tax on the Covered Payments, as well as all income
and employment taxes on the Gross-Up Payment, any Excise Tax imposed on the
Gross-Up Payment and any interest or penalties imposed with respect to income
and employment taxes imposed on the Gross-Up Payment.  For this purpose, all
income taxes will be assumed to apply to the Executive at the highest marginal
rate.
 
(b)           A nationally recognized firm of independent accountants, selected
by the Company shall perform the foregoing calculations.  The Company shall bear
all expenses with respect to the determinations by such accounting firm required
to be made hereunder.  Such accounting firm shall apply the provisions of this
Section 14 in a reasonable manner and in good faith in accordance with then
prevailing practices in the interpretation and application of Section 409A.  For
purposes of applying the provisions of this Section 14, the Company shall be
entitled to rely on the written advice of legal counsel or such accounting firm
as to whether one or more Covered Payments is subject to the provisions of
Section 409A.
 
(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Executive within thirty (30) calendar days after the date
that such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or the Executive.  If the accounting firm
determines that no Excise Tax is payable with respect to a Covered Payment, it
shall furnish the Company and the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
such Covered Payment.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding, and conclusive upon the Company and the
Executive.
 
(d)           The Gross-Up Payment shall be paid within thirty (30) days after
such amount is determined by the Company in accordance with the provisions of
this Section 14, but in no event later than the last day of the calendar year
following the calendar year in which the Executive remits the Excise Tax.
 
 
8

--------------------------------------------------------------------------------

 
 
15.           Enforceability; Waiver.  The invalidity and unenforceability of
any term or provision of this Agreement shall not affect the validity or
enforceability of any other term or provision of this Agreement.  The
Executive’s or the Company’s failure to insist upon strict compliance with any
provision of this Agreement or any other provision of this Agreement or the
failure to assert any right that the Executive or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.  Similarly, the waiver by any party
hereto of a breach of any provision of this Agreement by the other party will
not operate or be construed as a waiver of any other or subsequent breach by
such other party.
 
16.           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.  This Agreement may be assigned by the Company.  The
Executive may not assign or delegate his duties under this Agreement without the
Company’s prior written approval.
 
17.           Survival.  The entitlement of the Executive and the obligations of
the Company pursuant to Sections 4 and 5 hereof shall each survive any
termination or expiration of this Agreement, or any termination or resignation
of the Executive’s employment, as the case may be.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
EXECUTIVE
         
/s/ Ryan M. Patch
 
Ryan M. Patch
         
BE AEROSPACE, INC.
         
/s/ Thomas P. McCaffrey
 
Thomas P. McCaffrey,
 
Senior Vice President and Chief Financial Officer

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A
 
2011 Proprietary Rights Agreement